The facts, as they appeared from the pleadings, were these:  Sarah Loftin, in February, 1818, for $750, sold to Thomas Jones (the father of the plaintiffs and the testator, under whose will they claimed) the slaves Fan and her children Ham and Joe; and she then executed to him a bill of sale for the said slaves. The slaves, being at that time hired out, were not delivered to the vendee, nor was the purchase-money paid, except $150. Thomas Jones, some time after the sale, took the slave Ham into his possession by force, and instituted a suit at law against Sarah Loftin for the recovery of the others. Pending that suit, Jones died in 1819, leaving a will, in which he appointed three executors who qualified. These executors permitted the suit to abate, and compromised the dispute about the slaves with Sarah Loftin. She gave up to the executors the bonds she held against Jones for the purchase-money, and also returned them $150, the sum Jones had before paid her; and the executors surrendered to her the boy Ham and the original bill of sale, intending thereby to rescind the contract and release to her all claim for the slaves. Thomas Jones in (137) his will directed his executors, that if a recovery of the slaves should be effected in the suit which he had commenced, they should sell the same at public auction on a credit of twelve months, and apply the purchase-money, in the first place, in paying the balance of the debt he owed for their original purchase, and the surplus, if any, with the residue of his property, to go equally to his children and to his widow, who was left an executrix.
The bill was filed by the children of Thomas Jones against their mother, the surviving executrix of Thomas Jones, and *Page 105 
against the representatives of Sarah Lofton, now deceased, who had the said slaves in their possession, and prayed for an account of the hires and profits of the slaves, and that the slaves might be delivered up to the plaintiffs, and their hires, etc., accounted for and paid over, alleging that the present possessors were in equity mere trustees for the plaintiffs.
The answers of the defendants admitted the facts as above stated to be substantially true, and denied any fraud or improper conduct in the compromise, or that the plaintiffs were injured thereby.
The cause was set for hearing and transmitted to the Supreme Court.
It is true that, in this Court, the plaintiffs, as legatees of Thomas Jones, had a right to pursue the property in the hands of the defendants, who are only volunteers under Sarah Loftin, if there had been any fraudulent combination between the executors of Jones and the said Sarah Loftin to deprive them of their legacies in the slaves, or any interest they might have in the sale of them under their father's will. But there is no evidence in the cause to shew that the slaves were worth, at the time of the resale, more than the executors obtained for them, or that they would have brought more at public sale at twelve months' credit. There is no pretense that the executors derived to themselves the smallest benefit by the resale of the slaves. Before the plaintiffs could     (138) ask of this Court a decree in their favor, it behooves them to shew that they had been injured by some fraudulent act or improper dealing of the executors with Sarah Loftin, respecting the slaves. Nothing of that kind appears in the evidence; and the bill must therefore be dismissed, with costs.
PER CURIAM.                                 BILL DISMISSED.